202 S.W.3d 611 (2006)
KESHAV JOSHI, M.D., Appellant,
v.
MOHAMMED BASHITI, ST. LUKE'S HOSPITAL, INC., ST. LUKE'S EPISCOPAL-PRESBYTERIAN HOSPITAL, ST. LUKE'S HEALTH CORPORATION, AND GEORGE TUCKER, Respondents.
No. ED 86837
Missouri Court of Appeals, Eastern District, Division Two.
June 30, 2006
John W. Simon, St. Louis, Missouri, for Appellant.
Richard A. Wunderlich, St. Louis, Missouri, for Respondent.
Before Gary M. Gaertner, Sr., P.J., George W. Draper III, J., and Kenneth M. Romines, J.

ORDER
PER CURIAM
Keshav S. Joshi (hereinafter, "Appellant") appeals from the trial court's judgment dismissing his petition and, in the alternative, granting summary judgment in favor of Mohammed Bashiti, Et al.. Appellant raises five allegations of error by the trial court.
We have reviewed all of the briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. There is no genuine issue of material fact or error of law. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).